KRONOS WORLDWIDE, INC. ANNOUNCES A PRICE INCREASE FOR ALL TITANIUM DIOXIDE PRODUCTS SOLD IN EUROPE CRANBURY, NEW JERSEY – July 21, 2010 – Kronos Worldwide, Inc. (NYSE:KRO) today announced a price increase for all titanium dioxide products sold in Western Europe, Eastern Europe and Turkey. Effective September 1, 2010, or as permitted by contract, prices for all Kronos® titanium dioxide products sold in Western Europe, Eastern Europe and Turkey will be increased by 200 Euro per metric ton (or equivalent in other currencies). This is a new price increase announcement that is in addition to the previously announced increase of July 1, 2010. Kronos Worldwide, Inc. is a major international producer of titanium dioxide products. *****
